*233Opinion by
Cole, J.
It was stipulated that certain of the items in question consist of medicinal preparations the same in all material respects as the merchandise passed upon in Wing Duck Co. v. United States (6 Cust. Ct. 133, C. D. 446) and Shun Yuen Hing & Co. v. United States (11 Ct. Cust. Appls. 331, T. D. 39143), which records were incorporated herein. In accordance therewith the merchandise was found to be a medicinal preparation and therefore not subject to the internal revenue tax. The protests were sustained to this extent.